United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2163
                                   ___________

David Sanders,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Missouri.
Gary Holloway, Sheriff, Ray County; *
Virgil Breshears, Sgt., Ray County;    *      [UNPUBLISHED]
and Gary Bush, Sgt., Ray County,       *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: March 10, 2004

                                  Filed: April 23, 2004
                                   ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

PER CURIAM.

      David Sanders (Sanders) appeals the district court’s denial2 of his motions for
appointed counsel on claims he brought under 42 U.S.C. § 1983. On appeal, Sanders


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      2
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
argues the district court abused its discretion by denying him appointed counsel
because his claims were factually and legally complex, he had no ability to adequately
investigate the facts of his case, and he was unable to cogently present his case in
court. We affirm.

       On March 13, 2000, Sanders filed a complaint under 42 U.S.C. § 1983, alleging
the conditions of his confinement violated his Eighth Amendment right to be free of
cruel and unusual punishment. Sanders claims the conditions at the Ray County Jail
were unsanitary, he was denied adequate medical treatment, and that he was denied
access to legal materials and a law library. In a letter dated July 9, 2000, Sanders
wrote to the district court requesting counsel. The district court denied Sanders’
request, finding the record had not been sufficiently developed to determine if
appointed counsel was justified. Sanders wrote to the district court again on August
9, 2001, and requested appointed counsel for his jury trial. The district court denied
his motion, finding the motion was premature as no trial had yet been scheduled. On
December 22, 2001, Sanders wrote to the district court requesting the appointment
of counsel. The district court denied Sanders’ request following consideration of
Sanders’ motion and memorandum of law in support.

        “Indigent civil litigants do not have a constitutional or statutory right to
appointed counsel.” Edgington v. Missouri Dep’t of Corr., 52 F.3d 777, 780 (8th Cir.
1995). Nevertheless, under 28 U.S.C. § 1915(e)(1), the court may request an attorney
to represent any person unable to afford counsel in a civil case. After an indigent pro
se litigant meets the burden of showing the complaint is not frivolous, counsel should
be appointed if the district court determines it is necessary. Edgington, 52 F.3d at
780. Factors bearing on the determination of whether appointed counsel is necessary
include: the factual complexity of the issues, the ability of the indigent person to
investigate the facts, the existence of conflicting testimony, the ability of the indigent
person to present the claims, and the complexity of the legal arguments. Id. We



                                           -2-
review a district court’s decision regarding the appointment of counsel in civil cases
under the abuse-of-discretion standard. Id.

       After carefully reviewing the record and considering the factors listed above,
we conclude Sanders adequately understood the nature of his claims, which were not
legally or factually complex, and he displayed at least a basic understanding of the
Rules of Civil Procedure so that he was able to present his claims. The district court,
therefore, did not abuse its discretion by denying Sanders’ requests for appointed
counsel. Furthermore, even if we were to conclude the district court abused its
discretion by failing to appoint counsel, there is an absence of evidence to support
Sanders’ claims and the outcome likely would have been the same. Consequently,
Sanders has not shown any prejudice resulting from lack of counsel. Nelson v.
Redfield Lithograph Printing, 728 F.2d 1003, 1006 (8th Cir. 1984) (concluding the
defendant failed to show prejudice as counsel would not have altered the outcome).

       Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-